In the Missouri Court of Appeals
              Eastern District
APRIL 7, 2015

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.    ED100651   STATE OF MISSOURI, RES V JARON SIMS, APP

2.    ED100970 STATE OF MISSOURI, RES V DARNELL CLEMONS, APP

3.    ED101004 STATE OF MISSOURI, RES V CORNELIOUS JONES, APP

4.    ED101013 STATE OF MISSOURI, RES V JAMES STAMPLEY, APP

5.    ED101042 STATE OF MISSOURI, RES V DANIEL K. MCKAY, APP

6.    ED101320 CHRISTOPHER PIERSON, APP V STATE OF MISSOURI,
      RES

7.    ED101358 STATE OF MISSOURI, RES V RICHARD LEONARD, JR.,
      APP

8.    ED101484 STATE OF MISSOURI, RES V GLEN SCOTT EVANS, APP

9.    ED101516 RICHARD L. BOBBITT, APP V STATE OF MISSOURI, RES

10.   ED101540 STATE OF MISSOURI, RES V JORDAN SHELTON III, APP

11.   ED101575   STATE OF MISSOURI, RES V DANTE HARWELL, APP

12.   ED101604 IN MATTER OF CARE AND TREATMENT CHARLES
      BOLDEN APP

13.   ED101894 MOORLANDS HOLDINGS APP V METRO STL SEWER DIST
      RES